Title: To James Madison from James Main, 11 May 1808
From: Main, James
To: Madison, James



Dr: Sir
New York 11th. May 1808

What a changeable world we live in!  On the 7th. Federalism boasted of having triumphed in this state: while today correct accounts from the western district confirm its total overthrow!  We can confidently count on a majority of from 12 to 18 in the house of assembly; & I indulge the fond hope, that in the selection of Presidential Electors, local prejudices will be buried in oblivion, and that we will act in unison with the republican party throughout the union.  Eight members out of Eleven chosen for this City are decided friends of the administration, and Mumford would not again have been returned to congress unless he had apologized for his protestation.  Clintonian influence has here passed its Zenith, and is fast revolving to its opposite point.  That you sir, who are the peoples choice may obtain the suffrages of our respectable State, is the Sincere wish of Dr. Sir Your most Obedient and Most Humble Servant

James Main

